Citation Nr: 0625638	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to April 1975 
and from March 1976 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 
September 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
RO, in pertinent part, granted entitlement to a temporary 
total (100 percent) evaluation pursuant to 38 C.F.R. § 4.30, 
for convalescence following back surgery, effective October 
9, 2000, and reinstated the prior 20 percent evaluation for 
chronic lumbar strain effective January 1, 2001.  

Although not specifically listed as such, the text of the 
September 2001 rating decision considered manifestations of 
the veteran's degenerative disc disease of the lumbar spine 
in rating the service-connected lumbosacral spine disability.  
The Board will likewise do so.  In this regard, it is noted 
that on VA examination in December 2002, the examiner 
concluded that it was not entirely possible to separate the 
lumbosacral strain and disc disease symptoms.   In the 
absence of such clinical distinction, the Board may not so 
distinguish.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
service-connected lumbosacral spine disability has been 
manifested by complaints of pain, productive of severe 
limitation of motion and mild neurologic deficit.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 40 percent 
for service-connected lumbosacral spine disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect 
prior to September 23, 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5243 (as in effect from September 26, 
2003).

2.  The schedular criteria for a separate 10 percent 
evaluation for neurologic manifestations of the service-
connected lumbosacral spine disability, from September 23, 
2002, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243 (as in effect from 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 8520 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of June 2001 and November 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The letters also requested that the 
veteran submit any information that pertained to his claim.



The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the February 2003 
Statement of the Case and November 2003 and September 2005 
Supplemental Statements of the Case included such 
information, and included a description of the rating formula 
for all possible schedular ratings under that diagnostic 
code.  As such, the failure to include such notice in the 
VCAA letters did not prejudice the veteran here.  

The June 2001 and November 2004 letters also failed to 
discuss the law pertaining to effective dates.  Nevertheless, 
despite the inadequate notice provided to the veteran on this 
element, the Board, in granting an increased evaluation for 
the disability at issue, finds no prejudice to the veteran in 
proceeding with the issuance of a final decision because the 
AOJ will be responsible for addressing any notice defect with 
respect to the effective date element when effectuating the 
award.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA outpatient treatment records and examination 
reports.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2003); Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2005).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2005).  

The factors of disability reside in reductions of their 
normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2005).  

As a general matter, when the law or regulations change 
during the pendency of an appeal, the version more favorable 
to the claimant applies, absent congressional intent to the 
contrary.  As the veteran filed the original claim on which 
this appeal is based prior to September 26, 2003, his claim 
must be evaluated under both the former and the revised 
criteria.  However, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Legal Analysis

At the outset, the Board notes that the veteran's claim for 
an increased evaluation for his service-connected low back 
disability was received on October 23, 2000.

It is observed that the schedular criteria for disabilities 
of the spine have undergone revisions twice during the 
pendency of this appeal.  The first amendment, affecting 
Diagnostic code 5293 (intervertebral disc syndrome), was 
effective September 23, 2002.  The next amendment affected 
general diseases of the spine and became effective September 
26, 2003.  

I.  Criteria as in effect prior to September 23, 2002

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  In this regard, it is noted that 
the veteran was assigned a temporary total (100 percent) 
convalescence rating from October 9, 2000 through December 
31, 2000.  Thus, the Board will begin its consideration from 
January 1, 2001, except as referenced for historical 
relevance.  

Under Diagnostic Code 5292, for limitation of motion of the 
lumbar spine, a 20 percent rating is warranted where there is 
moderate limitation of motion of the lumbar spine and a 
maximum 40 percent rating is warranted where there is severe 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5295, for lumbosacral strain, a 20 percent rating is 
warranted where there is evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum 40 percent rating is assigned 
for severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

On VA examination in December 2000, X-ray examination of the 
lumbar spine revealed minimal narrowing of the L5-S1 
intervertebral disc space, posteriorly.  No acute bony 
abnormality was seen.  On physical examination at that time, 
it was noted that the veteran was 2-weeks postoperative, so 
flare-ups were not an issue.  He did not wear a brace or use 
a cane.  There was a fresh scar on his back, and there was 
tenderness and soreness around the back and around the 
paraspinous muscles.  Range of motion studies were not done.  
He had sciatic notch tenderness on the right leg, but intact 
straight leg raising.  There was decreased sensation over the 
L5-S1 distribution to his right leg.  The veteran's reflexes 
were equal, and strength was equal in both lower extremities.  
The diagnoses were chronic lumbosacral strain, and residual 
postoperative herniated lumbar disc, with right sciatica.

On VA examination in April 2001, the veteran complained of 
pain and stiffness in the back.  The examiner reported the 
following lumbar ranges of motion:  forward flexion of 25 
degrees, limited by pain; extension to neutral, and bilateral 
bending and rotation to 25 degrees, limited by pain.  
Straight leg raising was negative in a seated position.  His 
reflexes were 1-2+ and equal at the knee, and 1+ at the 
ankle.  He had diminished sensation in the lateral posterior 
aspect of the right foot and right leg, but strength was 
equal.

An MRI of the lumbar spine in September 2001 produced 
impressions of: (1) Right lateral disc herniation at L4-5, 
likely impinging the right L4 nerve root; (2) Status post 
right-sided laminectomy at L5-S1 with enhancing scar tissue 
along the right side; and (3) Central disc herniation at L5-
S1.

When seen at a VA neurosurgery clinic in February 2002, the 
veteran reported that, postoperatively, the pain and weakness 
in his right leg had improved with time, but that he 
continued to have pain on the right side.  He also complained 
of pain on the left side, down into the buttock, and that his 
toes on the left side sometimes had paresthesia.  On physical 
examination, he had 5/5 strength in both lower extremities.  
Straight leg raising and cross straight leg raising were 
positive on the right side.

The Board finds that the above evidence, particularly the 
severe limitation of forward flexion findings, demonstrates a 
disability picture that more nearly approximates the next-
higher 40 percent evaluation under Diagnostic Codes 5292 and 
5295.  Therefore, the Board finds that a 40 percent 
evaluation for the veteran's service-connected lumbosacral 
spine disability is warranted for the period in question.  A 
40 percent rating is the maximum evaluation assignable under 
both Diagnostic Code 5292 and Diagnostic Code 5295.



Having concluded that a 40 percent evaluation is justified, 
the Board must next consider whether there is any alternate 
Diagnostic Code which allows for a rating in excess of that 
amount.  In this regard, under Diagnostic Code 5293, for 
intervertebral disc syndrome, as it existed prior to 
September 23, 2002, a 60 percent evaluation is warranted for 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  The record reflects that 
the veteran displayed neurologic impairment.  As noted above, 
on VA examination in December 2000 and April 2001, the 
veteran experienced sciatic notch tenderness on the right leg 
and some diminished sensation in the lateral posterior aspect 
of the right foot and right leg.  Likewise, VA outpatient 
treatment records dated from September 2001 to June 2002 
reflect that the veteran had a positive straight leg raising 
test on the right.  Accordingly, the Board finds that 
although the veteran has some neurologic deficit, the record 
does not reflect that such symptomology is commensurate with 
the criteria required for a 60 percent rating under 
Diagnostic Code 5293, as in effect prior to September 23, 
2002.  

The Board has also considered whether any other Diagnostic 
Code may afford the veteran an increased rating during the 
period in question.  However, as the medical evidence does 
not establish ankylosis, Diagnostic Codes 5286 and 5289 are 
not for application.  There are no other relevant Diagnostic 
Codes for consideration.

Therefore, based on the foregoing, the veteran is entitled to 
a rating of 40 percent, but no higher, under the schedular 
criteria for disabilities of the spine as in effect prior to 
September 23, 2002.  

II. Criteria as in effect from September 23, 2002 through 
September 25, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 4 weeks but less than 6 weeks during the 
last 12 months.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for a 
rating in excess of 40 percent on the basis of incapacitating 
episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  Again, as previously 
discussed above, the veteran's symptomology corresponds to a 
40 percent evaluation under this code.  Thus, a 40 percent 
rating for orthopedic manifestations of the veteran's back 
disability is for application.  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected low back disability is Diagnostic Code 
5295, for lumbosacral strain.  However, a 40 percent rating 
is the maximum assignable under that Diagnostic Code, and 
such has already been assigned.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  On VA examination in December 
2002 VA, the examiner reported that neurologically, the 
veteran had negative straight leg raising, no strength 
abnormalities, and a little bit of decreased sensation in the 
right foot.  As the veteran experienced decreased sensation, 
the potentially relevant Diagnostic Code sections are 8520, 
for the sciatic nerve, Diagnostic Code 8521, for the external 
popliteal nerve (common peroneal), Diagnostic Code 8522, for 
the musculocutaneous nerve (superficial peroneal), Diagnostic 
Code 8523, for the anterior tibial nerve (deep peroneal) 
Diagnostic Code 8524, for the internal popliteal nerve 
(tibial), and Diagnostic Code 8529, for the external 
cutaneous nerve of the thigh.  

The Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations of 
the veteran's service-connected lumbosacral spine disability.  
As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, and 8526.  All 
remaining potentially relevant Code sections provide 
evaluations of either 10 percent or are noncompensable.  
Thus, the veteran is entitled to a 10 percent rating under 
Diagnostic Code 8520, 8521, 8524, or 8526 for the neurologic 
manifestations of the disability at issue.  For purposes of 
this decision, Diagnostic Code 8520 will be utilized.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
lumbar strain. It has been determined that the veteran is 
entitled to a 40 percent rating under Diagnostic Code 5292 or 
5295 for his orthopedic manifestations, and that he is 
entitled to a 10 percent evaluation under Diagnostic Code 
8520, 8521, 8524, 8525 or 8526 for the neurologic 
manifestations.  Those separate orthopedic manifestation and 
neurologic manifestation ratings must now be combined under 
38 C.F.R. § 4.25, along with all other service-connected 
disabilities.  In the present case, the veteran is also 
service-connected for right lower extremity radiculopathy 
associated with chronic lumbosacral strain (rated as 10 
percent disabling).  He also has a noncompensable evaluation 
for chronic prostatitis

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), 10 percent 
(neurologic manifestations of his low back disability) and 10 
percent (right lower extremity radiculopathy), a combined 
evaluation of 50 percent is derived.  This combined rating 
exceeds the combined evaluation currently in effect for this 
period.  

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 50 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 40 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002 
through September 25, 2003.  As discussed above, there is no 
basis for separate evaluations in excess of those amounts.  

III. Criteria as in effect from September 26, 2003

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general was revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, a 20 percent evaluation is warranted 
where there is forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.
A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Finally, unfavorable ankylosis of the entire 
spine warrants a 100 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for lumbosacral strain; and Diagnostic 
Code 5243 for intervertebral disc syndrome.  

In this case, the examiner on the veteran's May 2005 spine 
examination reported that the veteran's forward flexion was 
33 degrees, with pain; his extension was 10 degrees, with 
pain; his left lateral flexion was 12 degrees; his right 
lateral flexion was 14 degrees, and his lateral rotation was 
15 degrees, bilaterally.  The Board finds that the veteran's 
forward flexion of 33 degrees and combined range of motion of 
the thoracolumbar spine of 99 degrees corresponds to no more 
than a 20 percent evaluation per the criteria under 
Diagnostic Code 5237 (lumbosacral strain), 5238 (spinal 
stenosis), or 5243 (intervertebral disc syndrome).  

The evidence of record does not demonstrate limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, nor is ankylosis established.  As such, the criteria 
for a 40 percent evaluation under the General Rating Formula 
for spinal disabilities have not been satisfied.  However, as 
explained before, the musculoskeletal nature of the 
disability requires consideration of additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the May 2005 VA examination reveals that the veteran 
experienced weakness and fatigue, as well as functional loss 
due to pain.  The examiner reported that the veteran's 
limitation on repetitive use was as follows:  flexion of 20 
degrees; extension of 0-6 degrees; left lateral flexion of 0 
to 10 degrees; and right lateral flexion of 11 degrees.  
Based on these findings, the Board finds that such additional 
limitation of function, particularly the 20 degrees of 
flexion, corresponds to criteria (limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less) for 
a 40 percent evaluation.  As such, the veteran's lumbar 
disability is found to more closely approximate the 40 
percent evaluation under the General Rating Formula.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  In this 
case, the veteran has not been shown to have incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Indeed, on VA examination in May 2005, 
the veteran reported that he had not experienced any 
incapacitating episodes.  As such, a higher evaluation is not 
warranted under Diagnostic Code 5243 when evaluated based on 
incapacitating episodes.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, and 5243.  Indeed, a finding 
of ankylosis of the lumbar spine is required in order for the 
veteran to qualify for the next-higher 50 percent evaluation 
under the General Rating Formula for Disabilities of the 
Spine.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to no more than a 
40 percent evaluation for the orthopedic manifestations of 
his service-connected lumbosacral spine disability for the 
period from September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 10 percent separate 
rating established beginning September 23, 2002, remains 
intact.  The evidence fails to support a rating in excess of 
that amount for the veteran's neurologic manifestations of 
his back disability.  Indeed, the neurologic findings 
detailed in the May 2005 VA examination report reflect that 
the veteran experienced mild lumbar sacrospinalis muscle 
spasms.  However, detailed sensory and reflex examinations 
found that the veteran was normal.  Thus, from September 26, 
2003, the veteran continues to be entitled to separate 
evaluations for the orthopedic and neurologic manifestations 
of his lumbosacral spine disability.  Again, there is no 
basis for separate evaluations in excess of those amounts.

IV. Final considerations- Separate Scar Evaluation and 
Extraschedular Consideration

A.  Scars

Before closing, the Board will briefly address the question 
of entitlement to a separate evaluation for scars incurred as 
a result of the veteran's service-connected 
lumbar strain.  In this vein, the Court has recognized that 
the critical element in assigning separate ratings resulting 
from a disability is that none of the symptomatology for any 
one of the disorders is duplicative of or overlapping with 
the symptomatology of other disorders.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  

Here, on VA examination in May 2005, as well as in prior VA 
examinations in April 2001 and December 2002, examiners noted 
that the veteran had a well-healed laminectomy scar.  As 
such, the Board finds that there is no evidence that the 
scars were tender or manifested a separate and distinct pain 
different from the mechanical-type pain discussed above that 
characterized the veteran's orthopedic and neurologic 
manifestations of the service-connected disability at issue.  
In view of the foregoing, a separate evaluation under 
Diagnostic Code 7804 (for tender and painful scars)(as in 
effect both prior to and since August 30, 2002) for the 
veteran's scar is not warranted.

B.  Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

Throughout the rating period on appeal, a 40 percent rating 
for lumbosacral spine disability is granted, subject to the 
applicable law governing the award of monetary benefits.

From September 23, 2002, a separate 10 percent evaluation for 
the neurologic manifestations of the service-connected 
lumbosacral spine disability is granted, subject to the 
applicable law governing the award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


